


Exhibit 10.28

 

AMENDMENT

TO THE

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amendment to the Amended and Restated Employment Agreement is made as of
December 5, 2008 by and among FGX International Inc., a Delaware corporation
(the “Company”), Alec Taylor, a resident of the State of Rhode Island (the
“Executive”) and FGX International Holdings Limited, a British Virgin Islands
Corporation (“FGX Holdings”).

 

WHEREAS, the Company, the Executive and FGX Holdings are parties to a certain
amended and restated Employment Agreement dated as of December 19, 2006 (the
“Agreement”);

 

WHEREAS, pursuant to and in accordance with Section 20 of the Agreement, the
Company, the Executive and FGX Holdings desire to amend the Agreement to, among
other things, comply with the provisions of Section 409A of the Internal Revenue
Code of 1986 (“Section 409A”).

 

NOW THEREFORE, in consideration of the foregoing promises and agreements
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company, the Executive and FGX
Holdings agree as follows:

 

1.             Section 6(f) shall be amended in its entirety to read as follows:

 

“(f)          Good Reason.  The Executive shall have the right to terminate this
Agreement and his employment with the Company hereunder by delivery of a written
notice to the Company upon Good Reason.  For purposes of this Agreement, “Good
Reason” means: (i) a change in the Executive’s principal office to a location
outside a fifty (50) mile radius of the Executive’s principal office referenced
in paragraph 3 above without the prior written consent of the Executive; (ii) a
material breach of the Agreement by the Company and such breach is not cured to
the reasonable satisfaction of the Executive within thirty (30) days after
written notice thereof is delivered to the Board; (iii) a material reduction in
the Executive’s Base Salary during the Employment Period other than in
connection with an across-the board salary reduction for the Company’s senior
management team approved by the Board (or the Compensation Committee thereof),
provided that the Executive shall have received prior written notice of such
reduction or (iv) any representation or warranty of the Company or FGX Holdings
contained in Section 30 below shall have been false in any material respect when
and as made; provided, however, that any proposed termination of employment by
Executive shall be presumed to be other than for Good Reason unless (x) the
Executive first provides written notice to the Company within ninety (90) days
following the initial existence of the purported Good Reason condition, (y) the
Company has been provided a period of thirty (30) days after receipt of the
Executive’s notice during which to cure, rescind or otherwise remedy the
actions, events or circumstances described in such notice and (z) the
Executive’s termination of employment occurs within two years following the

 

--------------------------------------------------------------------------------


 

initial existence of the purported Good Reason condition.”

 

2.             Section 7(b)(iii) shall be amended to add the following sentence
to the end thereof:

 

“Notwithstanding anything herein to the contrary, each payment made during the
Severance Period shall be deemed to be a separate payment within the meaning of
Section 409A of the Code and the regulations thereunder.”

 

3.             Section 16 shall be amended by deleting the word “disability”
therefrom.

 

4.             Except as expressly provided herein, no other modifications or
amendments to the Agreement are being made and, with the exception of the
amendment set forth herein, the terms and conditions of the Agreement are hereby
ratified and confirmed.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

COMPANY:

 

 

 

FGX INTERNTIONAL INC.

 

 

 

By:

/s/ Anthony Di Paola

 

Title: Anthony Di Paola, Chief Financial Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

By:

/s/ Alec Taylor

 

 

 

 

 

FGX HOLDINGS:

 

 

 

FGX INTERNATIONAL HOLDINGS LIMITED

 

 

 

 

 

By:

/s/ Anthony Di Paola

 

Title: Anthony Di Paola, Chief Financial Officer

 

2

--------------------------------------------------------------------------------
